Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement:
This corrected/supplemental Notice of Allowability is to consider the Information Disclosure Statement filed on 11/03/2021, signed and initialed copy is attached.

Examiner’s Amendments:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner-initiated Telephonic Interview Summary:
Authorization for this examiner’s amendment was given in a telephone interview with attorney Frank C. Eisenschenk, on October 19, 2021.

Amendments to the Claims: 
The application has been amended as follows: 

Cancel claims 91-95, 107-116, 120 and 124.
In claim 121, line 2, after phase, insert –of said droplets further--.

Rejoinder:
Claims 96-106, 117 and 119 are allowable. The restriction requirement among species of mode and species of microorganisms, as set forth in the Office action mailed on 12/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species of mode is partially withdrawn. Claims 118 and 121-123 are directed to non-elected species of mode are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 91-95, 107-116, 120 and 124, directed to non-elected inventions remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/KADE ARIANI/Primary Examiner, Art Unit 1651